Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00366-CR

                                   Christopher Tudor CISNEROS,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 516540
                              Honorable Genie Wright, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 2, 2016

DISMISSED

           Appellant has filed a motion to dismiss this appeal; the motion is signed by Appellant and

his counsel. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted and this appeal is

dismissed. See id.

                                                    PER CURIAM

Do not publish